        Case 6:20-cv-01012-ADA Document 15-2 Filed 01/04/21 Page 1 of 1




       8.      Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.

       9.      Applicant has read and is familiar with the Local Rules of the Western District

of Texas and will comply with the standards of practice set out therein.

       10.     Applicant has co-counsel in this case who is admitted to practice before the

United States District Court for the Western District of Texas.

                   Co-Counsel:            David M. Hoffman (Texas Bar No. 24046084)
                                          Fish & Richardson P.C.
                   Mailing Address:       111 Congress Avenue, Suite 810
                   City, State, Zip Code: Austin TX 78701
                   Telephone:             (512) 472-5070
                   Facsimile:             (512) 320-8925

       11.     Applicant has tendered the amount of $100.00 pro hac vice fee in compliance

with Local Court Rule AT-l(f)(l).

       Wherefore, Applicants pray that this Court enter an order permitting the admission of

John T. Johnson to the Western District of Texas pro hac vice for this case only.

Dated: January 4, 2021                           Respectfully submitted,

                                                 FISH & RICHARDSON P.C.

                                                 By:
                                                       John T Johnson
                                                       jjohnson@fr.com
                                                       7 Times Square, 20th Floor
                                                       New York, NY 10036
                                                       Tel: (212) 765-5070
                                                       Fax: (212) 258-2291

                                                 COUNSEL FOR DEFENDANT,
                                                 TP-LINK TECHNOLOGIES CO., LTD.




MOTION FOR ADMISSION PRO HAC VICE                                                             Page 3
